DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 2/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,679,463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the amendments filed on 2/28/22, claims 1-5, 7-14, 16-20 & 22-26 are allowed.  The following is an examiner’s statement of reasons for allowance: 
ing module receives real-time game event information from the integral game mechanics module, the integral wagering module; b) providing control of a plurality of physics-based game objects to players through the game mechanics module and during a game-play session, wherein control of the plurality of physics-based game objects influences competitive game-play; and c) automatically executing, on trigger of the integral wagering module receiving a specific predefined real-time game event information from the integral game mechanics module, a wagering process associated with a player of the competitive skill-based game.  As required by the independent claims 1, 9 & 18.
The closest prior art appears to be combination of Bowers et al. (US Patent Pub. 20110212766, referred to hereinafter as Bowers), and Walker et al. (US Patent Pub. 20030228901, referred to hereinafter as Walker).  Bowers discloses receiving control signals from one or more control devices on a wagering game machine, processing control instructions in direct response to the control signals, causing the one or more control elements to immediately interact with game play elements to effectuate one or more physically skilled game goals, and determining that the player account accomplishes the goal completion amount via the skillful manipulation of the one or 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649